MEMORANDUM ***
Mirna Lucretia Roca, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) decision denying her motion to reopen her deportation proceedings. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion a denial of a motion to reopen and we review de novo due process violations. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We deny the petition for review.
The IJ did not abuse his discretion in denying Roca’s motion to reopen to apply for derivative suspension of deportation through her father pursuant to section 1505(c) of the Legal Immigration and Family Equity (“LIFE”) Act because Roca does not fall into the class of persons for which the LIFE Act applies. See 8 C.F.R. § 1003.43(f) (reopening permitted where individual is subject to a reinstated final order of removal or deportation, or has been issued a final order based on appli*59cant’s illegal re-entry to the United States).
Roca’s challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.